         Case 2:19-cr-00417-JHS Document 23 Filed 12/11/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :
                                           :
              v.                           :      CRIMINAL NUMBERS:           18-26-01
                                           :                                  19-417-01
                                           :
JUSTIN DAVID MAY                           :


                                         ORDER


       AND NOW, this         day of            , 20   , upon consideration of the Defendant’s

Unopposed Motion to Consolidate Cases, it is hereby ORDERED that the motion is

GRANTED; and it is hereby further ORDERED that the Indictment in Criminal Number 18-26

is hereby consolidated with the Indictment in Criminal Number 19-417 before the Honorable

Joel H. Slomsky for sentencing and judgment.

                                           BY THE COURT:



                                           _____________________________________
                                           THE HONORABLE JOEL H. SLOMSKY
                                           Senior United States District Court Judge
            Case 2:19-cr-00417-JHS Document 23 Filed 12/11/19 Page 2 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                :
                                                :
               v.                               :       CRIMINAL NUMBERS:           18-26-01
                                                :                                   19-417-01
                                                :
JUSTIN DAVID MAY                                :


            DEFENDANT=S UNOPPOSED MOTION TO CONSOLIDATE CASES

       Justin David May, by and through his attorney, Natasha Taylor-Smith, Assistant Federal

Defender, Federal Community Defender Office for the Eastern District of Pennsylvania and

Michael Lowe, Assistant United States Attorney, hereby move to consolidate criminal case

numbers 18-26 and 19-417, and allege the following in support of the motion:

       1.      Justin David May was charged by indictment on January 25, 2018, with 24 counts

of mail fraud and aiding and abetting, in violation of 18 U.S.C. §1341, 3559 (g); 16 counts of

money laundering, in violation of 18 U.S.C. §1956(a)(1)(B)(i); 3 counts of interstate

transportation of stolen goods, in violation of 18 U.S.C. §2314 and 3559(g)(1); and 2 counts of

tax evasion, in violation of 26 U.S.C. §7201.       The case was docketed at Criminal Number 18-

26.   On or about September 6, 2018, Mr. May pled guilty to these offenses pursuant to a guilty

plea agreement and he remained free on pre-trial release pursuant to conditions.

       2.      On July 18, 2019, the government filed an Indictment docketed at Criminal

Number 19-417, charging Justin David May twenty two (22) counts of mail fraud in violation of

18 U.S.C. §1341.
            Case 2:19-cr-00417-JHS Document 23 Filed 12/11/19 Page 3 of 4



       3.      Justin David May has pled guilty to these charges and is scheduled to be

sentenced on January 10, 2020.    The defendant and the government agree that both cases should

be consolidated before Judge Slomsky for sentencing in order to conserve judicial resources and

to allow the sentencing judge to impose a sentence with the benefit of a full view of the

defendant’s criminal activity and other factors relevant to determining an appropriate sentence.

       WHEREFORE, the defendant, without opposition, respectfully moves this Honorable

Court to consolidate case number 18-26 with case number 19-417 for sentencing and judgment.



                                                     Respectfully submitted,



                                                     /s/ Natasha Taylor-Smith
                                                     NATASHA TAYLOR-SMITH
                                                     Assistant Federal Defender




                                                2
          Case 2:19-cr-00417-JHS Document 23 Filed 12/11/19 Page 4 of 4



                                CERTIFICATE OF SERVICE


        I, Natasha Taylor-Smith, Assistant Federal Defender, Federal Community Defender

Office for the Eastern District of Pennsylvania, hereby certify that I have served a copy of the

Defendant's Unopposed Motion to Consolidate Cases by electronic notification upon Michael S.

Lowe, Assistant United States Attorney, office located at 615 Chestnut Street, Suite 1250,

Philadelphia, Pennsylvania 19106.




                                                     /s/ Natasha Taylor-Smith
                                                     NATASHA TAYLOR-SMITH
                                                     Assistant Federal Defender



DATE:     December 11, 2019




                                                 3
